Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions 
 Status of Objections and Rejections
1.	All claim objections and rejections are withdrawn in light of Applicant’s response filed March 28, 2022, interview of April 6, 2022 and following examiner’s claim amendments.

EXAMINER'S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephonic interview on April 6, 2022 with Ms. Kate Berezutskaya. 
In the claims:
Claims 1, 8, 13-17, 23, 25-28, 42, 46, 49 and 51-53 are cancelled.
Claim 54. (New) A method of increasing seed lipid content and/or seed protein content or reducing glucosinolate levels in a plant, the method comprising:
(A) reducing or eliminating expression of at least one endogenous ubiquitin protein ligase 3 (UPL3) gene which comprises a nucleic acid sequence encoding an endogenous ubiquitin protein ligase 3 (UPL3) polypeptide in a plant to create a genetically modified mutant plant, wherein said reducing or eliminating expression comprises introducing (i) at least one mutation into said nucleic acid sequence encoding said endogenous ULP3 polypeptide of the plant, and wherein said mutation is introduced using targeted genome modification selected from the group consisting of  ZFNs, TALENs and CRISPR/Cas9, or (ii) a recombinant nucleic acid molecule comprising a synthetic expression cassette encoding an RNA inhibitory molecule that targets said nucleic acid sequence encoding said endogenous UPL3 polypeptide in said plant, and wherein said nucleic acid sequence encoding said endogenous UPL3 polypeptide has at least 90% nucleotide sequence identity to the nucleotide sequence selected from the group consisting of SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6 and SEQ ID NO: 7; and
(B) measuring seed lipid content or seed protein content in said genetically modified mutant plant; 
and wherein said reducing or eliminating expression of said at least one endogenous UPL3 gene encoding said endogenous UPL3 polypeptide in said genetically modified mutant plant results in increased seed lipid content and/or seed protein content or reduced glucosinolate levels as compared to a control plant of same species grown under similar growth conditions.
Claim 55. (New) A method of increasing seed lipid content and/or seed protein content or reducing glucosinolate levels in a plant, the method comprising:
(A) reducing or eliminating expression of at least one endogenous ubiquitin protein ligase 3 (UPL3) gene in a plant to create a genetically modified mutant plant, wherein said reducing or eliminating expression comprises introducing at least one mutation into endogenous ULP3 gene promoter of said UPL3 gene, and wherein said mutation is introduced using targeted genome modification selected from the group consisting of ZFNs, TALENs and CRISPR/Cas9, and wherein said endogenous UPL3 gene promoter has at least 90% nucleotide sequence identity to the nucleotide sequence selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2; and
(B) measuring seed lipid content or seed protein content in said genetically modified mutant plant; 
and wherein said reducing or eliminating expression of said at least one endogenous UPL3 gene promoter in said genetically modified mutant plant results in increased seed lipid content and/or seed protein content or reduced glucosinolate levels as compared to a control plant of same species grown under similar growth conditions.
Claim 56. (New) The method of claim 54 or claim 55, wherein the genetically modified mutant plant is a dicot plant.
Claim 57. (New) The method of claim 54 or claim 55, wherein the genetically modified mutant plant is a Brassica oil seed crop, Brassica juncea, soybean, sunflower, linseed, cotton, hemp, oil palm, coconut, peanut, safflower, Camelina, olive, Brassica oleracea, maize, rice, wheat or barley.
Claim 58. (New) The method of claim 54 or claim 55, wherein the genetically modified mutant plant is Brassica napus.
Claim 59. (New) The method of claim 54, wherein said nucleic acid sequence has at least 95% nucleotide sequence identity to the nucleotide sequence selected from the group consisting of SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6 and SEQ ID NO: 7.
Claim 60. (New) The method of claim 55, wherein said endogenous UPL3 gene promoter has at least 95% nucleotide sequence identity to the nucleotide sequence selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2.
Claim 61. (New) A genetically modified mutant plant with increased seed lipid content and/or seed protein content or reduced glucosinolate levels comprising reduced or loss of expression of at least one endogenous ubiquitin protein ligase 3 (UPL3) gene which comprises a nucleic acid sequence encoding an endogenous ubiquitin protein ligase 3 (UPL3) polypeptide in said genetically modified mutant plant, wherein said reduced or loss of expression comprises introducing (i) at least one mutation into said nucleic acid sequence encoding said endogenous ULP3 polypeptide, and wherein said mutation is introduced using targeted genome modification selected from the group consisting of ZFNs, TALENs and CRISPR/Cas9, or (ii) a recombinant nucleic acid molecule comprising a synthetic expression cassette encoding an RNA inhibitory molecule that targets said nucleic acid sequence encoding said endogenous UPL3 polypeptide in said genetically modified mutant plant, wherein said nucleic acid sequence encoding said endogenous UPL3 polypeptide has at least 90% nucleotide sequence identity to the nucleotide sequence selected from the group consisting of SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6 and SEQ ID NO: 7, and wherein said reduced or loss of expression of said at least one endogenous UPL3 gene encoding said endogenous UPL3 polypeptide in said genetically modified mutant plant results in increased seed lipid content and/or seed protein content or reduced glucosinolate levels as compared to a control plant of same species grown under similar growth conditions.
Claim 62. (New) A genetically modified mutant plant with increased seed lipid content and/or seed protein content or reduced glucosinolate levels comprising reduced or loss of expression of at least one endogenous ubiquitin protein ligase 3 (UPL3) gene in said genetically modified mutant plant, wherein said reduced or loss of expression comprises introducing at least one mutation into endogenous ULP3 gene promoter of said UPL3 gene, wherein said mutation is introduced using targeted genome modification selected from the group consisting of ZFNs, TALENs and CRISPR/Cas9, and wherein said endogenous UPL3 gene promoter has at least 90% nucleotide sequence identity to the nucleotide sequence selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2, and wherein said reduced or loss of expression of said at least one endogenous UPL3 gene promoter in said genetically modified mutant plant results in increased seed lipid content and/or seed protein content or reduced glucosinolate levels as compared to a control plant of same species grown under similar growth conditions.
Claim 63. (New) The genetically modified mutant plant of claim 61 or claim 62, wherein the genetically modified mutant plant is a dicot plant.
Claim 64. (New) The genetically modified mutant plant of claim 61 or claim 62, wherein the genetically modified mutant plant is a Brassica oil seed crop, Brassica juncea, soybean, sunflower, linseed, cotton, hemp, oil palm, coconut, peanut, safflower, Camelina, olive, Brassica oleracea, maize, rice, wheat or barley.
Claim 65. (New) The genetically modified plant of claim 61 or claim 62, wherein the genetically modified mutant plant is Brassica napus.
Claim 66. (New) A genetically modified mutant seed obtained from the genetically modified plant of claim 61, wherein the genetically modified mutant seed comprises said at least one mutation or said recombinant acid molecule. 
Claim 67. (New) A genetically modified mutant seed obtained from the genetically modified plant of claim 62, wherein the genetically modified mutant seed comprises said at least one mutation. 
Claim 68. (New)  The genetically modified mutant plant of claim 61 wherein said nucleic acid sequence has at least 95% nucleotide sequence identity to the nucleotide sequence selected from the group consisting of SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6 and SEQ ID NO: 7.
Claim 69. (New)  The genetically modified mutant plant of claim 62 wherein said endogenous UPL3 gene promoter has at least 95% nucleotide sequence identity to the nucleotide sequence selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2.
Conclusions
3.	Claims 54-69 are allowed.
	
/VINOD KUMAR/Primary Examiner, Art Unit 1663